IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )

Plaintiff, §

v. )) ID No. 0909018475A & B
MICHAEL WASHINGTON, §

Defendant. §

Submitted: December 7, 2016
Decided: December 20, 2016

Upon Defendant’s Motion for Reargument
DENIED.

ORDER

Karin M. Volker, Esquire, Deputy Attomey General, Department of Justice, 820
North French Street, Wilmington DE 19801, Attorney for the State.

Andrew J. Witherell, Esquire, 100 East 14th Street, Wilmington, DE 19801,
Attorney for the Defendant.

Michael Washington, pro se, Smyrna, DE 19977.

WHARTON, J.

This 20th day of December, 2016, upon consideration of Defendant Michael
Washington’s (“Washington”) “l\/Iotion Staleing (sic) the Proceedings Requesting
that Judge Ferris Wharton Amend the Record of Commissioner Bradley V. Manning
and his Ruling/Order of defendant Post-Conviction Rule 61(1)(5) Motion and allow
defendant to ‘REARGUE’ his claims and/or Rehear Claims under Rule 18 Motion
for Rehearing En Banc”1 (“Motion”), and the record in this case, it appears to the
Court that:

1. On October 21, 2016, the Court issued its corrected Order (“Order”)
resolving all issues related to Washington’s postconviction relief motion. The Court
affirmed the Commissioner’s Findings of Fact and Recommendation,2 denied
Washington’s Amended Motion for Postconviction Relief and Supplemental
Claims,3 and granted his attorney’s Motion to Withdraw as Counsel.4 Washington
filed the Motion, Which the Court treats as a motion for reargument,5 on December
7, 2016.6 The Motion is untimely, inasmuch as it Was filed more than five days after
the Order.7

2. Further, it appears that this matter currently may be on appeal to the

 

1 D.l. 156.

2 D.I. 148.

3 D.l. 149.

4D.I. 150.

5 The Motion’s reference in its caption to a rehearing en banc under Rule 18 appears to refer to
Delaware Supreme Court Rule 18.

6 D.I. 156.

7 super. ct. civ. R. 59(e).

Delaware Supreme Court,8 To the extent this matter is before the Supreme Court,
this Court lacks jurisdiction to hear additional motions.

THEREFORE, to the extent this Court has jurisdiction to hear the Motion,
it is DENIED as untimely, To the extent the matter is before the Delaware

Supreme Court, the Motion is DENIED for lack ofjurisdiction.

/" ‘

Ferri W. Vi¢"iiarton, J.

IT IS SO ORDERED.

 

oc: Prothonotary
cc: lnvestigative Services Office

 

8 Michael Washington v. State of Delaware, No. 537, 2016. It is unclear exactly What
Washington is appealing. Unbeknownst to the Court, Washington filed a Notice of Appeal in the
Delaware Supreme Court after the Commissioner issued his Findings of Fact and
Recommendation and after he sought review of the Commissioner’S ruling in this court, but
before the Court issued its Order. His opening brief on appeal purports to challenge both the
Commissioner’s decision and this Court’s Order.

3